ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
New Iraq Ahd Company                             )      ASBCA No. 58800
                                                 )
Under Contract No. W91GFB-10-C-5005             )

APPEARANCE FOR THE APPELLANT:                           Mr. Abbas Abed Mohsin
                                                         Owner

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        CPT Vera A. Strebel, JA
                                                         Trial Attorney

                  OPINION BY ADMINISTRATIVE JUDGE STEMPLER
                 ON APPELLANT'S MOTION FOR RECONSIDERATION

      New Iraq Ahd Company moves for reconsideration of our decision in New Iraq
                                                            1
Ahd Company, ASBCA No. 58800, 14-1BCAii35,479. We dismissed the appeal
without prejudice for lack of jurisdiction for failure to certify in accordance with the
Contract Disputes Act of 1978 (CDA), 41 U.S.C. §§ 7101-7109. The government
opposes the motion.

                                          DECISION

       The Board routinely corresponds with party representatives located in Iraq and
Afghanistan by email due to the difficulties of communicating by mail in those countries.
Taj Al Rajaa Company, ASBCA No. 58801, slip op. at 1 n.1 (26 March 2014). By
administrative error, the Board's 18 December 2013 decision appellant seeks to have
reconsidered was not sent to appellant. Upon receipt of appellant's 4 February 2014
email requesting the status of the appeal, the Board became aware of this error and sent
appellant a copy of the decision by email of the same date, explaining the mistake.

       Appellant emailed the Board on 7 February 2014, objecting to the decision and
demanding reconsideration. The email did not contain any reasons appellant was
alleging that should cause the Board to reconsider its decision. Board Rule 29 states:

                       A motion for reconsideration may be filed by either
                party. It shall set forth specifically the grounds relied upon to

1
    Judge Grant who participated in the decision has since retired.
                sustain the motion. The motion shall be filed within 30 days
                from the date of the receipt of a copy of the decision of the
                Board by the party filing the motion.

48 C.F .R., Ch. 2, Appx. A, Pt. 2, Rule 29.

        In response to appellant's 7 February 2014 email, the Board emailed a 10 February
2014 Order to appellant, explaining to appellant that to file a motion for reconsideration,
Rule 29 requires that the motion explain what portions of the decision appellant believes
to be incorrect and the reasons why.

        On 27 February 2014, appellant emailed the Board, asking whether it should send
a certified claim to this Board or to the contracting officer (CO). This was followed on
3 March 2014 with appellant's email to the Board attaching its certified claim. By email
dated 7 March 2014, the Board forwarded the claim to government counsel and advised
appellant that claims must be submitted to the CO and that CDA certifications must be
signed. Appellant sent a claim to the CO by email dated 8 March 2014.

      The record indicates that by email dated 20 March 2014, the CO sent to appellant
an 18 March 2014 decision on its 8 March 2014 claim. On 27 March 2014, appellant
emailed the Board stating that it was in discussions with the CO and that it would inform
the Board when a final decision was made. The Board has not received any Notice of
Appeal to date from appellant respecting the 18 March 2014 CO' s decision.

        Board Rule 29 requires that a proper motion for reconsideration must contain the
grounds alleged for reconsideration. Appellant has not done this and its 30-day period to
file a proper motion has long expired. The motion for reconsideration is denied as
untimely. 2

         Dated: 29 April 2014


                                                ~~ MARK N. STEMPLER
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
(Signature continued)

2
    In any event, it appears appellant is pursuing the claims process in accordance with our
         decision inasmuch as it has represented to the Board that it has filed a certified
         claim with the CO. It is up to appellant to determine whether to appeal the CO's
         18 March 2014 decision.

                                               2
I concur




~ ll-.~
ELiZABHA:TUNKS
Administrative Judge
Acting Vice Chairman
Armed Services Board
of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58800, Appeal of New Iraq
Ahd Company, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          3